Citation Nr: 0209351	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  94-22 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from October 1966 
to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Cleveland Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
February 1997, the Board denied the claim as not well-
grounded.  An appeal was initiated to the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court), which 
reversed the Board's February 1997 decision and remanded the 
appeal for further action by Order dated in September 1998.  
The Court did not retain jurisdiction over this matter.  

The case was last before the Board in January 1999, when it 
was remanded to the RO for further development, which has now 
been completed.  

The evidentiary record in this appeal has been developed 
under the provisions of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See, e.g., the letter addressed to the appellant by the RO 
dated March 26, 2001, and the supplemental statement of the 
case issued in May 2002.  Moreover, as explained below, the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, the Board is 
satisfied that no further action is required to comply with 
the VCAA or the regulations implementing it.  


FINDING OF FACT

1.  The appellant currently has an acquired psychiatric 
disability, most recently diagnosed as recurrent major 
depression with psychotic features.  

2.  Competent medical evidence establishes that this 
psychiatric disability originated during the appellant's 
period of active military service.  

CONCLUSION OF LAW

A psychiatric disability currently diagnosed as recurrent 
major depression with psychotic features was incurred during 
the appellant's active military service.  38 U.S.C.A. § 1110 
(West Supp. 2002);  38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  In addition, a 
psychosis may be presumed to have been incurred or aggravated 
in service if it was manifested to a compensable (10 percent) 
degree within one year of the claimant's separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  The 
aforementioned factual basis may be established by medical 
evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The service medical records, including a May 1969 Medical 
Board report, are devoid of complaints, treatments, findings 
or diagnoses indicative of an acquired psychiatric 
disability.  Likewise, the presence of a psychosis is not 
demonstrated by competent medical evidence within one year of 
the appellant's separation from active service in June 1969.  
By his own admission, the appellant did not seek medical 
treatment for psychiatric problems until approximately 
December 1974, more than five years after service; and 
attempts to obtain these medical records have been 
unsuccessful.  Extensive VA outpatient treatment records 
pertaining to the appellant and dating from 1980 to the 
present are of record and contained within the claims file.  

In addition, a licensed psychologist who had previously 
treated the appellant wrote in October 1994 to say that, 
based upon his "own personal-professional observations," 
the appellant suffered from a, "long term affect disorder 
characterized by depression and anxiety...which had its onset 
at about the time of his release from the service..."  The 
Court, in its September 1998 Order, has already determined 
that the objections set forth in LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) do not apply to this "competent medical 
evidence."  This constitutes the law of the case in these 
proceedings.  The same psychologist subsequently wrote in 
November 2001 to emphasize that the appellant's account of 
his medical history, including the inservice origins of his 
psychiatric problems, was historically consistent, cohesive 
and correlated; and that the appellant's account of his 
medical history was corroborated by observations made to the 
psychologist by the appellant's mother.  

Another licensed psychologist, who treated the appellant in 
the 1980's, also wrote in May 1997 to say that a dysthymic 
disorder originated while the appellant was on active duty as 
a consequence of a major depressive episode that resulted 
from conflicts occurring at that time.  Since this opinion 
appears to be based solely upon the appellant's verbal 
account of his medical history, and not upon a review of the 
relevant historical and medical records, its probative value 
depends entirely upon the truthfulness of the appellant's 
statements.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
("An opinion based upon an inaccurate factual premise has no 
probative value.")  

A VA staff psychologist who has treated the appellant has 
written several times (in March and October 2001, and in 
January 2002) to express her "professional opinion" that 
the appellant's current psychiatric condition stems from his 
period of military service.  This individual specifically 
pointed to statements reflected by the appellant's VA medical 
records dating from November 1980, November 1983, and July 
1985, to show that he has been entirely consistent in his 
narrative history over many years (dating back long before he 
filed a claim seeking VA benefits) and that it was "highly 
unlikely" that the appellant distorted or contrived any of 
this information.  

Finally, the appellant was examined by a VA staff 
psychiatrist in May 2000.  After interviewing the appellant 
and reviewing all of the medical and historical records 
contained in the claims file, this physician stated that, in 
her opinion, it was at least as likely as not that the 
appellant's major depression had its onset in service or was 
causally related to an incident in service, even though there 
is no proof for this reflected by the service medical 
records.  

The Board also has been impressed and convinced by the 
appellant's consistency in his historical narrative over many 
years concerning the events beginning in service.  It is also 
significant that at least some of the precipitating events in 
service recounted by the appellant, specifically his severe 
knee injury with resulting corrective surgery, are confirmed 
by the service medical records.  In addition, the sheer 
number of the favorable medical opinions expressed in support 
of the appellant's claim is not only impressive but also has 
some corroborative effect.  Cf. Paller v. Principi, 3 Vet. 
App. 535, 538 (1992).  Accordingly, the Board will grant the 
present appeal.  




ORDER

Entitlement to service connection for a psychiatric 
disability currently diagnosed as recurrent major depression 
with psychotic features is granted.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

